  Case
  Case1:20-cv-05741-PGG-OTW
       1:20-cv-05741-PGG-OTW Document
                             Document10
                                      9 Filed
                                        Filed10/06/20
                                              10/08/20 Page
                                                       Page11of
                                                              of11


                                                   MEMO ENDORSED


Michael F. Fleming
Associate
                                                      SO ORDERED:
+1.212.309.6207
michael.fleming@morganlewis.com
                                                      Application GRANTED.
October 6, 2020


Via ECF                                               _____________________________
                                                      Ona T. Wang                10/8/20
The Honorable Ona T. Wang
United State Magistrate Judge                         Unites States Magistrate Judge
United States District Court
 For the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 20D
New York, NY 10007-1312

Re:      Young v. Strategic Education, Inc., No. 1:20-cv-5741-PGG-OTW
         Request for 30-Day Order

Dear Judge Wang:

We represent Defendant Strategic Education, Inc., in the above referenced action. Pursuant to
Your Honor’s Individual Practices in Civil Cases, we write jointly with counsel for Plaintiff Lawrence
Young, to inform the Court that the parties are in the process of finalizing their written agreement
to resolve this matter and respectfully to request that the Court extend the stay of all deadlines in
this case for an additional 30 days, from October 10, 2020 until November 9, 2020, to permit the
parties to finalize the terms of their agreement and submit a stipulation of dismissal to the Court.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming
Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
